Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on July 1, 2022, have been carefully considered.  
No claims have been canceled or added; claims 1-19 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on August 2, 2019.

Withdrawn Rejections
	The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 13, 17, and 19, stated in the previous Office Action, has been withdrawn in view of Applicants’ amendments to these claims.

Allowable Subject Matter
Claims 1-19 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:.
The cited references of record do not teach or suggest the claimed Ni-Al2O3@Al2O3-SiO2 catalyst, wherein nickel particles are distributed on a surface of an Al2O3 carrier, as recited in the instant claims.  Additionally, the cited references of record do not teach or suggest the claimed methods of preparing the aforementioned Ni-Al2O3@Al2O3-SiO2 catalyst, as specifically recited in the instant claims, nor do said references teach or suggest the employment or application of the aforementioned Ni-Al2O3@Al2O3-SiO2 catalyst in the hydrogenation of 1,4-butynediol to catalytically synthesize butane-1,4-diol.
Exemplary prior art includes Rudoff et al. (U. S. Patent No. 3,759,845), which teaches a catalyst comprising a gamma alumina support carrying thereon nickel, copper, and manganese (Abstract), said catalyst employable in the hydrogenation of 1,4-butynediol to 1,4-butanediol (col. 4, lines 58-75).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732